ORDER
ERIC ALAN KLEIN of HARRINGTON PARK, who was admitted to the bar of this State in 1987, having been found guilty of one count of conspiracy to defraud the United States in violation of 18 U.S.C.A 371 and two counts of wire fraud in violation of 18 U.S.C.A 1343, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), ERIC ALAN KLEIN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ERIC ALAN KLEIN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ERIC ALAN KLEIN comply with Rule 1:20— 20 dealing with suspended attorneys.